Per Curiam.
This action comes to this court on defendant’s appeal from a judgment rendered against him in the district court of Stutsman county. No specifications of error were settled as a part of the statement of the cause, nor was there any motion for a new trial made in the court below. Nothing is before us for review except the judgment roll, and no error is predicated on anything contained therein.
Following F. A. Patrick & Co. v. Nurnberg, ante, 377, 131 N. W. 254, this same defendant, recently decided by this court and authorities therein cited, we summarily affirm the judgment without considering any questions attempted to be raised in the typewritten abstracts :and briefs. It is so ordered.
All concur.